Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-20-00481-CV

                              IN THE INTEREST OF A.M., Jr., a Child

                      From the 225th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019PA00115
                             Honorable H. Paul Canales, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 30, 2020

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant mother (“Mother”) appeals the trial court’s order terminating her parental rights

to her child, A.M., Jr. Mother’s court-appointed appellate counsel filed a motion to withdraw and

a brief containing a professional evaluation of the record, concluding there are no arguable grounds

for reversal of the termination order. The brief satisfies the requirements of Anders v. California,

386 U.S. 738 (1967).         See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam)

(recognizing that Anders procedures apply in parental termination cases). Additionally, counsel

represents that he provided Mother with a copy of the brief and the motion to withdraw, advised

Mother of her right to review the record and file her own brief, and informed Mother how to obtain

a copy of the record, providing her with a form motion for access to the appellate record. We
                                                                                      04-20-00481-CV


issued an order setting a deadline for Mother to file a pro se brief. However, Mother did not request

the appellate record or file a pro se brief.

        After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. We deny counsel’s motion to withdraw because it does not show good

cause for withdrawal. See id. at 27 & n.7 (holding that counsel’s obligations in a parental

termination case extend through exhaustion or waiver of all appeals and that withdrawal should be

permitted by a court of appeals “only for good cause” (citing TEX. R. CIV. P. 10)).

                                                  Rebeca C. Martinez, Justice




                                                -2-